Citation Nr: 0024459	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis/liver disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises from a rating decision of October 1995 
from the San Juan, Puerto Rico, Regional Office (RO).

The claims file indicates that during the veteran's current 
claim and appeal, the Disabled American Veterans received 
notice of RO actions and provided argument on behalf of the 
veteran at the RO and the Board of Veterans' Appeals (Board).  
However, the claims file does not contain a power of attorney 
or similar document appointing the Disabled American Veterans 
or another organization/individual as the veteran's 
representative.  Since a power of attorney is required for an 
organization or individual to be appointed as the veteran's 
representative and there is no such document in the claims 
file, the Board will proceed with consideration of the 
veteran's appeal as though he is unrepresented.  See 
38 C.F.R. § 14.631(a) (1999).

The veteran was notified of the transfer of his case to the 
Board by letter dated December 27, 1999.  He was advised that 
he had 90 days within which to submit additional evidence.  
See 38 C.F.R. § 20.1304 (1999).  In July 2000, the veteran 
submitted evidence directly to the Board in connection with 
this appeal.  As this evidence either duplicates evidence 
already of record, or is not relevant to the issue on appeal, 
it is unnecessary to ask the veteran to file a motion showing 
good cause for submission of evidence after the 90-day period 
had expired or to return this evidence to the RO for 
consideration and issuance of a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (1999).



FINDINGS OF FACT

1.  A September 1984 rating decision denied service 
connection for hepatocellular damage secondary to hepatitis.  
The veteran was advised of this determination in October 
1984.  

2.  Evidence received subsequent to the September 1984 
decision is either duplicative or cumulative of evidence 
previously of record or does not relate to the underlying 
issue of entitlement to service connection.


CONCLUSIONS OF LAW

1.  A rating decision in September 1984 denying service 
connection for a hepatocellular damage secondary to hepatitis 
is a final determination.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

2.  New and material evidence has not been received and the 
claim for service connection for hepatitis/liver disease is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A rating decision in September 1984 denied service connection 
for hepatocellular damage secondary to hepatitis.  A computer 
tear sheet in the claims file indicates that the veteran was 
notified of the rating decision October 18, 1984. 

An undated statement from a private physician, received in 
July 1986, notes the veteran's chronic schizophrenia was the 
most important condition causing permanent and total 
disability.

VA clinical records, dated from January 1983 to June 1986 and 
received in August 1986, show general medical treatment.  A 
January 1983 clinical record shows laboratory test results.  
The assessment was illegible.  Other VA clinical records, 
dated from January 1984 to June 1986, show diagnoses 
including right knee pain, otitis, a toe disorder, heel pain, 
low back pain, and bronchial asthma.

Reports of VA examinations, dated in March 1987, show the 
veteran received orthopedic, pulmonary, psychiatric, and 
general medical examinations.  The diagnoses or assessments 
in the orthopedic and pulmonary examination reports were 
illegible.  The psychiatric examination report indicates that 
in 1971 the veteran was an assistant nurse working in minor 
surgery when he sustained an accidental puncture from a 
contaminated needle and developed hepatitis.  The general 
medical examination report notes that in 1971 the veteran was 
stabbed with an infected needle and had an episode of 
hepatitis.  The diagnoses included status post hepatitis, 
chronic.

A report of a private hospitalization in February 1971 and 
received in January 1996 includes the diagnosis of serum 
hepatitis.  

A private tissue examination report, dated in May 1966 and 
received in January 1996, notes evaluation of a perirectal 
abscess specimen.  The microscopic and diagnosis was fibro-
fatty tissue showing areas of granulation tissues, and acute 
and chronic inflammation.  

A September 1971 VA hospital summary, received in January 
1996, shows diagnoses of acute suppurative appendicitis, 
obesity, and status of recent hepatitis.  The summary notes 
the veteran was a nurse and had hepatitis several months 
earlier after handling a patient with hepatitis and 
puncturing a finger with an infected needle.  A September 
1971 VA operation record noting an appendectomy for acute 
suppurative appendicitis and a September 1971 VA medical 
certificate showing a diagnosis of acute appendicitis and 
acute abdomen were also received in January 1996.  

A July 1983 private laboratory blood count report was 
received in January 1996.  

VA radiology reports, dated in August 1992 and September 
1992, and received in January 1996, note the veteran 
underwent a radiological study of the kidneys, ureters, and 
bladder; and an intravenous pyelogram and nephrotomogram.

A VA consultation report, dated in September 1994 and 
received in January 1996, notes the veteran had a history of 
hepatitis in Vietnam.  The assessments included hepatitis.

A December 1994 abdominal ultrasound consultation, received 
in January 1996, notes an impression of mild hepatomegaly.

VA miscellaneous urine chemistries, serum, urine 
microbiology, and hepatitis tests and panel laboratory 
reports, printed in April 1995, were received in January 
1996.

The veteran presented testimony at hearing at the RO in April 
1996.  He testified that during his service in Vietnam, there 
was an outbreak of malaria and he became sick.  He testified 
that he was hospitalized for his liver and given pills.  He 
indicated there were no laboratory tests and that he was not 
given a diagnosis.  The veteran also testified that in 1970 
or 1971 he had a relapse.  He indicated it was discovered 
that he had hepatitis in 1971 and that he been previously 
infected with the virus.  The veteran also indicated that he 
believed he contracted hepatitis in Vietnam because of the 
environment and that it was not discovered by laboratory 
tests until 1971.

VA clinical records, dated from October 1988 to April 1997, 
were received.  The date of receipt is not shown.  These 
records show general medical treatment and include 
assessments/diagnoses of adjustment disorder, diabetes 
mellitus, dyspeptic syndrome, bronchial asthma, left calyceal 
system dilation, verruca polyp, excision of squamous polyp, 
obesity, and altered hepatic enzymes.  A January 1995 
clinical record notes a diagnosis of hepatitis B subsided.  

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the VA as to written conclusions based 
on evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (1999).  The appellant 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

In a September 1984 rating decision, service connection for a 
hepatocellular damage secondary to hepatitis was denied.  
Although the actual notice letter is not of record in the 
claims file, a computer record shows that the denial was 
authorized October 18, 1984, and a letter notifying him of 
the disallowance would have been generated.  There is a 
presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992 ) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision); Warfield v. Gober, 
10 Vet. App. 483 (1997).  No NOD was received during the one 
year time period allowed after the veteran was notified of 
the September 1984 decision.  Accordingly, the RO's decision 
became a final determination.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  In the absence of a 
well-grounded claim, there is no duty to assist.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the September 1984 rating decision is a final determination 
and was the last decision to address the issue of service 
connection for hepatitis/liver disease, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

A January 1983 VA clinical record showing laboratory results 
was received in August 1986.  A May 1966 private tissue 
examination report was received in January 1996.  A September 
1971 VA hospital summary showing diagnoses of acute 
suppurative appendicitis, obesity, and status of recent 
hepatitis was also received in January 1996.  These same 
records were contained in the claims file and considered for 
the September 1984 decision.  Included with the September 
1971 VA hospital summary were a September 1971 operation 
record and a September 1971 medical certificate.  These 
records note appendicitis or an appendectomy, and provide 
information that is cumulative of information shown in the 
September 1971 VA hospital summary that was of record and 
previously considered.  Accordingly, these medical records 
are not new.

VA and private medical records dated from July 1983 to April 
1997 and showing diagnostic tests, treatment, and complaints 
relating to disorders other than hepatitis or a liver 
disorder are new, but they are not relevant to the claim for 
service connection for hepatitis/liver disease.  As they do 
not relate to the condition in issue, they are not so 
significant they must be considered in order to fairly decide 
the veteran's claim.  They are not material.

Private and VA medical records dated in February 1971, March 
1987, and December 1984 do relate to hepatitis, and they were 
not of record when the claim was denied in 1984.  These 
medical records are new in the sense that they were not 
previously of record.  However, while they note hepatitis, 
they do not provide any evidence that the veteran's 
hepatitis/liver disease was incurred during service or that 
it is related to service.  Rather, the VA examination reports 
indicate the hepatitis is of post service origin.  
Accordingly, these medical records are not material.

A VA consultation report, dated in September 1994 and 
received in January 1996, notes the veteran had a history of 
hepatitis in Vietnam.  The assessments included hepatitis.  
However, the annotation of the veteran having hepatitis in 
Vietnam was the history that was presumably provided by the 
veteran.  Information that is simply recorded by a medical 
professional without additional medical comment does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Furthermore, the inservice origin of 
the hepatitis was previously addressed in the prior rating 
decision and rejected.  While the September 1994 VA 
consultation report is new, the relevant contention contained 
therein, i.e., that the veteran reported a history of 
incurrence in service, is cumulative.  The report is also not 
material since it does not provide competent medical evidence 
that the veteran's hepatitis/liver disease was incurred in 
service.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The veteran presented testimony at a hearing at the RO in 
April 1996 that during his service in Vietnam, he was 
hospitalized for his liver and given pills.  He indicated 
there were no laboratory tests and that he was not given a 
diagnosis.  The veteran also testified that in 1970 or 1971 
he had a relapse.  He indicated it was discovered that he had 
hepatitis in 1971 and that he been previously infected with 
the virus.  It is noted that the veteran previously worked as 
an assistant nurse and that in the proper circumstances, a 
medical professional is competent to render medical diagnoses 
or opinions.  However, the veteran also testified that there 
were no laboratory tests and that he was not given a 
diagnosis, and he did not provide the medical basis for his 
current conclusion.  Additionally the veteran was not a 
medical professional at the time of the claimed infection 
during service.  Furthermore, it is noted that he was an 
assistant nurse working in minor surgery and it is not shown 
that he had any special training with regard to diagnosing an 
infectious disease such as hepatitis.  Based on these 
findings, the veteran's assertion as to the origin of his 
hepatitis is a lay assertion and not the opinion of a medical 
professional.  Black v. Brown, 10 Vet. App. 279 (1997).  
Therefore, his lay assertion as to the origin of his 
hepatitis is not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the veteran's testimony 
as to the origin of his hepatitis does not constitute 
material evidence.  

The evidence received subsequent to the September 1984 rating 
decision is either not new or not material.  By itself or in 
conjunction with the evidence previously of record, it is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Rather, the evidence indicates that 
hepatitis was incurred several years after service due to a 
civilian workplace incident.  Therefore, new and material 
evidence has not been received subsequent to the September 
1984 rating decision.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the claim for service connection for 
hepatitis/liver disease is not reopened.  38 U.S.C.A. § 5108 
(West 1991).


ORDER

New and material evidence has not been received, the claim 
for service connection for hepatitis/liver disease is not 
reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

